January 27, 2020


                                                                      Supreme Court

                                                                      No. 2017-388-M.P.
                                                                      (31-17-9204)

        State ex rel. Coventry Police Department    :

                           v.                       :

                   Zachary Charlwood.               :




                   NOTICE: This opinion is subject to formal revision before
                   publication in the Rhode Island Reporter. Readers are requested to
                   notify the Opinion Analyst, Supreme Court of Rhode Island, 250
                   Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
                   3258 of any typographical or other formal errors in order that
                   corrections may be made before the opinion is published.
                                                                    Supreme Court

                                                                    No. 2017-388-M.P.
                                                                    (31-17-9204)

    State ex rel. Coventry Police Department         :

                        v.                           :

              Zachary Charlwood.                     :

              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.


                                         OPINION

       Chief Justice Suttell, for the Court. Is a motorist, who had been charged with a first

violation of operating a motor vehicle after his license has been suspended, entitled to have his

records sealed under the provisions of Rhode Island General Laws § 12-1-12? We granted the

petition of Zachary Charlwood (Charlwood or defendant) for a writ of certiorari seeking review of

an order of the District Court denying his motion to seal his record. This case came before us

pursuant to an order directing the parties to appear and show cause as to why the issues raised by

this appeal should not be summarily decided. After considering the parties’ written and oral

submissions and reviewing the record, we conclude that cause has not been shown and that this

case may be decided without further briefing or argument. For the reasons set forth below, we

quash the order of the District Court.

                                                 I

                                 Facts and Procedural History

       In October 2017, a Coventry police officer stopped Charlwood for driving a motor vehicle

after his license had been suspended. Thereafter, Charlwood was charged in District Court with a

violation of G.L. 1956 § 31-11-18, specifically that he “did * * * operate a motor vehicle * * *


                                               -1-
after his license to operate had been suspended[,]” first violation. The charge was later dismissed

pursuant to Rule 48(a) of the District Court Rules of Criminal Procedure because defendant’s

license had been reinstated. Charlwood then moved to seal his court records under G.L. 1956

§ 12-1-12. The trial judge granted this motion in an order dated October 24, 2017 (October Order).

On November 1, 2017, however, the trial judge sua sponte denied the same motion by handwriting

“DENIED” on the original order (November Order).

       Charlwood filed a petition for writ of certiorari asking this Court to review the denial of

his motion. On September 25, 2018, we granted defendant’s petition, summarily vacated the order

denying defendant’s motion to seal, and remanded the case to the District Court with instructions

to “conduct a hearing forthwith on the petitioner’s motion to seal with all parties present.” We

also ordered that the papers be returned to this Court, subsequent to the “entry of an order granting

or denying petitioner’s motion to seal.”

       On remand before the trial judge, Charlwood made both procedural and substantive

arguments. He argued that, because this Court had vacated the November Order denying his

motion, the October Order granting his motion was still in effect. Thus, he asserted, the trial judge

did not have the authority to vacate the October Order because there was no motion pending before

her to do so. With respect to the merits of his motion, Charlwood contended that, under the

provisions of § 12-1-12(b), the sealing statute applies to persons “detained by police, but not

arrested or charged with an offense,” precisely the situation in which, Charlwood maintained, he

found himself. The state did not object to defendant’s motion.1




1
 The state made an additional argument as to why defendant’s motion to seal should be granted
and referred the trial judge to G.L. 1956 § 12-1.3-2(g): “[A] person may file a motion for the
expungement of records related to an offense that has been decriminalized subsequent to the date
of their conviction[.]”
                                                -2-
        The trial judge denied Charlwood’s motion to seal and determined that “the language of

the sealing and expungement statute makes it clear that that statute is for criminal offenses only,

not civil.”2 Because defendant was charged with a first violation of driving with a suspended

license, a civil violation, the trial judge found that no relief was provided to defendant by the plain

and ordinary meaning of § 12-1-12. The trial judge looked to the language of the statute and noted

that the statute speaks only to criminal cases and is silent with respect to civil violations; therefore,

she concluded that the Legislature had not provided a mechanism to seal or expunge civil

violations. Thus, the trial judge denied the motion. The papers were then returned to this Court

in accordance with our order of September 25, 2018.

                                                   II

                                         Standard of Review

        It is well settled that this Court’s “review of a case on certiorari is limited to an examination

of the record to determine if an error of law has been committed.” Sandy Point Farms, Inc. v.

Sandy Point Village, LLC, 200 A.3d 659, 662 (R.I. 2019) (quoting DeCurtis v. Visconti, Boren &

Campbell, Ltd., 152 A.3d 413, 420-21 (R.I. 2017)). When conducting such a review, this Court

does not “weigh the evidence on certiorari,” but rather, limits its review to “questions of law raised

in the petition.” Id. (quoting Cashman Equipment Corporation, Inc. v. Cardi Corporation, Inc.,

139 A.3d 379, 381 (R.I. 2016)). “This Court also reviews questions of statutory construction and

interpretation de novo.” 5750 Post Road Medical Offices, LLC v. East Greenwich Fire District,

138 A.3d 163, 167 (R.I. 2016) (brackets omitted) (quoting Western Reserve Life Assurance Co. of

Ohio v. ADM Associates, LLC, 116 A.3d 794, 798 (R.I. 2015)).



2
  Although the Court has the transcript of the hearing on October 30, 2018, because defendant
attached it to his Rule 12A Statement, it was not filed separately with the Court and thus is not part
of the record.
                                                  -3-
                                                 III

                                             Discussion

       Before this Court, Charlwood initially raised three issues: first, that the October Order was

still in effect at the time of the hearing on remand; second, that the trial judge had no authority to

sua sponte vacate the October Order; and third, that his records should be sealed under § 12-1-

12(b) because he was “detained by the police but not arrested or charged with an offense.” During

oral argument, defendant’s counsel indicated that he was not pursuing the procedural arguments,

and, thus, the Court need only address defendant’s third contention—namely, that his records

should be sealed under § 12-1-12(b).

       Charlwood argues that his records should be sealed under § 12-1-12(b) because he was

“detained by the police but not arrested or charged with an offense.” The state agrees.

       Section 12-1-12 states, in relevant part, that:

                   “(a)(1) Any fingerprint, photograph, physical measurements, or
                   other record of identification, heretofore or hereafter taken by or
                   under the direction of * * * the member or members of the police
                   department of any city or town * * * of a person under arrest,
                   prior to the final conviction of the person for the offense then
                   charged, shall be destroyed by all offices or departments having
                   the custody or possession within sixty (60) days after there has
                   been an acquittal, dismissal, no true bill, no information, or the
                   person has been otherwise exonerated from the offense with
                   which he or she is charged, and the clerk of court where the
                   exoneration has taken place shall, consistent with § 12-1-12.1,
                   place under seal all records of the person in the case including
                   all records of the division of criminal identification established
                   by § 12-1-4.

                   “* * *

                   “(b) Requirements of this section shall also apply to persons
                   detained by police, but not arrested or charged with an offense,
                   or to persons against whom charges have been filed by the court,
                   and the period of such filing has expired.”



                                                -4-
       In construing a statute, if “the statutory language is clear and unambiguous, then we give

the words their plain and ordinary meaning” and apply the statute as written. 5750 Post Road

Medical Offices, LLC, 138 A.3d at 167 (brackets omitted) (quoting ADM Associates, LLC, 116
A.3d at 798).   However, “[w]hen a statute is ambiguous, we must apply the rules of statutory

construction and examine the statute in its entirety to determine the intent and purpose of the

Legislature.” Id. (deletion omitted) (quoting In re Tetreault, 11 A.3d 635, 639 (R.I. 2011)). This

Court has noted that “[i]t is generally presumed that the General Assembly ‘intended every word

of a statute to have a useful purpose and to have some force and effect.’” Curtis v. State, 996 A.2d
601, 604 (R.I. 2010) (quoting LaPlante v. Honda North America, Inc., 697 A.2d 625, 629 (R.I.

1997)). “[I]ndividual sections of a statute [are considered] in the context of the entire statutory

scheme, not as if each section were independent of all other sections.” Id. (brackets omitted)

(quoting Planned Environments Management Corp. v. Robert, 966 A.2d 117, 122 (R.I. 2009)).

Moreover, the “whole act rule” of statutory construction “requires that we consider the entirety of

a statute or ordinance, rather than view specific provisions in isolation.” Ryan v. City of

Providence, 11 A.3d 68, 74 (R.I. 2011) (citing Colautti v. Franklin, 439 U.S. 379, 392 (1979)).

       We begin our analysis of § 12-1-12(b)’s application to the facts of this case by noting that

the charging document was entitled “State of Rhode Island District Court Criminal Complaint”

and assigned a criminal docket number. Moreover, the ultimate disposition of the case was a

dismissal under Rule 48(a) of the District Court Rules of Criminal Procedure. It would appear,

therefore, that Charlwood was charged with a criminal offense, and thus clearly the provisions of

§ 12-1-12(b) would not apply to him. A closer analysis, however, reveals several anomalies in the

statutory framework at play in the case.




                                               -5-
        The “criminal complaint” charges Charlwood with a violation of § 31-11-18, specifically

stating that he did “operate a motor vehicle * * * after his license to operate had been suspended.”

Further, it indicates that this was Charlwood’s first violation. The complaint also contains a series

of four boxes indicating the nature of the illegal act with which Charlwood has been charged; the

boxes are designated: felony, misdemeanor, violation, and ordinance. The only box checked on

Charlwood’s complaint was “violation[.]” Indeed, § 31-11-18(b) provides that “[u]pon a first

violation under this section, a civil penalty of not less than two hundred fifty dollars ($250), nor

more than five hundred dollars ($500), shall be imposed.” In light of these circumstances, we

conclude that Charlwood was not “charged with an offense” within the meaning of § 12-1-12(b).

Although procedurally the charge against Charlwood had the trappings of a criminal complaint, it

is clear that he was liable only for a civil penalty.

        Our analysis is further informed by the statutory language of § 31-11-18, as well as by its

statutory history. Subsection (a) provides, in relevant part, that “[a]ny person who drives a motor

vehicle on any highway of this state * * * at a time when his or her license to operate is suspended

* * * may be guilty of a misdemeanor.” Significantly, the statute was amended in 2016 to enact

the current language that any such person “may be guilty of a misdemeanor.” The previous version

provided that any such person “shall be guilty of a misdemeanor.” Subsection 31-11-18(b)

clarifies, however, that first and second violations are subject to a civil penalty only. It is clear to

us, therefore, that Charlwood was charged with a civil violation and not a criminal offense.

        Section 12-1-12(b) extends the requirements of § 12-1-12(a) “to persons detained by

police, but not arrested or charged with an offense, or to persons against whom charges have been

filed by the court, and the period of such filing has expired.” Charlwood was in fact detained by

police, but he neither was charged with a criminal offense nor were charges against him filed by



                                                  -6-
the court in accordance with G.L. 1956 § 12-10-12.3 Accordingly, under the facts of this case we

are of the opinion that the defendant falls squarely within the purview of § 12-1-12(b) as a person

“detained by police, but not arrested or charged with an offense,” and we hold that the defendant

is entitled to the benefits of § 12-1-12(a) with respect to the destruction and sealing of his records.

                                                  IV

                                             Conclusion

       For the foregoing reasons, this Court quashes the order of the District Court and remands

the case for entry of an order consistent with this opinion.




3
 General Laws 1956 § 12-10-12 contains provisions related to the filing of a criminal complaint
“other than a complaint for the commission of a felony or a complaint against a person who has
been convicted of a felony or a private complaint.” If such a complaint is filed, the court has
discretion to place conditions on such filing, for example, “performance of services for the public
good.” Section 12-10-12(a).
                                                 -7-
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

                                     State ex rel. Coventry Police Department v. Zachary
Title of Case
                                     Charlwood.
                                     No. 2017-388-M.P.
Case Number
                                     (31-17-9204)
Date Opinion Filed                   January 27, 2020
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Chief Justice Paul A. Suttell

Source of Appeal                     Kent County District Court, Third Division

Judicial Officer From Lower Court    Associate Judge Elaine T. Bucci
                                     For State:

                                     Christopher R. Bush
                                     Department of Attorney General
Attorney(s) on Appeal
                                     For Defendant:

                                     Nicholas J. Parrillo, Esq.
                                     Matthew T. Marin, Esq.




SU‐CMS‐02A (revised June 2016)